            Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 PECOS DIVISION

 FELIX GARCIA, on Behalf of Himself
                                 §
 and on Behalf of All Others Similarly
                                 §
 Situated,                       §
                                 §
     Plaintiff,                  §
                                 §     CIVIL ACTION NO. : 4:19-cv-5
 V.                              §      JURY TRIAL DEMANDED
                                 §
 WILLOW CREEK COMPANIES, LLC     §
     Defendant.                  §
                                 §
                 PLAINTIFF’S ORIGINAL COMPLAINT
                COLLECTIVE ACTION & JURY DEMAND

       1.      Defendant Willow Creek Companies, Inc. (“Defendant”) required Felix Garcia

(“Plaintiff”) to work more than forty hours in a workweek without overtime compensation. That

is, Defendant did not pay Plaintiff for all hours worked. Defendant also miscalculated Plaintiff’s

overtime rate by failing to include additional day compensation into the regular rate of pay for

purposes of calculating overtime. Defendant’s actions constitute a violation of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

       2.      Defendant’s conduct violates the FLSA, which requires non-exempt employees to

be compensated for all hours in excess of forty in a workweek at one and one-half times their

regular rates of pay. See 29 U.S.C. § 207(a). On behalf of himself and all other similarly situated

employees, Plaintiff brings this action as a collective action under the FLSA, 29 U.S.C. § 216(b).

Members of the collective action are referred to as the “FLSA Collective Class Members.”

                  I.      SUBJECT MATTER JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

                                                1
             Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 2 of 14



       4.      Venue is proper in this District because Defendant does a sizeable portion of its

business in this District, and many of the wrongs herein alleged occurred in this District.

                       II.     PARTIES AND PERSONAL JURISDICTION

       5.      Plaintiff Felix Garcia is an individual residing in Starr County, Texas. Plaintiff’s

written consent to this action is attached hereto as Exhibit “A.” Plaintiff performed work for

Defendant within the last three years for which he did not receive the FLSA’s required overtime.

       6.      The FLSA Collective Class Members are all current and former employees who

received a day compensation called by Defendant a “per diem” but were also compensated for

travel and lodging and that worked for Defendant throughout the United States at any time during

the three-year period before the filing of this Complaint to present.

       7.      Defendant Willow Creek Companies, LLC is a corporation organized under the

laws of Colorado. Defendant may be served process through its registered agent CT Corporation

at 1999 Bryan St. Ste. 900 Dallas, TX 75201.

       8.      This Court has personal jurisdiction over Defendant because Defendant

purposefully availed itself of the privileges of conducting activities in the state of Texas and

established minimum contacts sufficient to confer jurisdiction over Defendant, and the assumption

of jurisdiction over Defendant will not offend traditional notions of fair play and substantial justice

and is consistent with the constitutional requirements of due process.

       9.      Defendant had and continues to have continuous and systematic contacts with the

state of Texas sufficient to establish general jurisdiction over it. Specifically, Defendant conducts

and/or conducted business in Texas.

       10.     Defendant does extensive business in this District.




                                                  2
              Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 3 of 14



        11.    Defendant hires citizens of the state of Texas, contracts with companies in Texas,

and owns or rents property in Texas. As such, the exercise of personal jurisdiction over Defendant

comports with due process.

        12.    Plaintiff and class members performed work in this judicial district, were paid

unlawfully by Defendant pursuant to work performed in this district and/or were hired out of this

district.

        13.    This cause of action arose from or relates to the contacts of Defendant with Texas

residents, thereby conferring specific jurisdiction over Defendant.




                                        III.    COVERAGE

        14.    At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

        15.    At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

        16.    At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

        17.    Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

        18.    At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 USC § 207.

        19.    Plaintiff is entitled to protection under the Fair Labor Standards Act.



                                                 3
             Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 4 of 14



             IV.       FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

       20.     Defendant Willow Creek Companies, LLC., is primarily engaged in the

construction, replacement and repair of natural gas pipelines, crude oil pipelines, storage facilities

and civil site work.

       21.     Defendant has operations in Colorado, Utah, Wyoming, North Dakota, New

Mexico, and Texas.

       22.     Defendant’s corporate headquarters is located at 28485 Highway 6 Unit 4, Rifle,

CO 81650.

       23.     Russell Fowles is the owner and CEO of Defendant.

       24.     Plaintiff worked for Defendant under the job title of safety professional.

       25.     Regardless of Defendant’s job titles, Plaintiff performed inspection work for

Defendant.

       26.     Plaintiff was an inspector while working for Defendant.

       27.     Plaintiff’s job consisted of daily audits of job safety analysis, inspections of

equipment, confirming all permits were in order, confirming operators were certified to use

machines, and verifying that equipment was in working order.

       28.     Plaintiff worked for Defendant from approximately June 5, 2018 to approximately

August 19, 2018.

       29.     Defendant classified Plaintiff as an employee.

       30.     Defendant paid Plaintiff an hourly rate.

       31.     Defendant paid Plaintiff an hourly rate and a daily compensation Defendant

classified as “per diem.”




                                                  4
               Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 5 of 14



        32.      Defendant paid Plaintiff an hourly rate and an approximately $160.00 payment per

day.

        33.      Defendant provided Plaintiff with a company vehicle and gas card.

        34.      Defendant paid for Plaintiff’s housing.

        35.      Accordingly, the daily compensation on top of Plaintiff’s hourly rate was not a

reimbursement.

        36.      As an inspector, Plaintiff was responsible for observing the completion of pipeline

installation by Defendant’s customers to ensure that such work conformed to industry safety

standards.

        37.      For his labor, Defendant paid Plaintiff an hourly rate plus a day rate that it did not

include in the regular rate of pay for purposes of calculating overtime.

        38.      The amount of daily compensation received by Plaintiff (called by Defendant a per

diem) was nondiscretionary.

        39.      Plaintiff received a daily compensation of approximately $160 per day on top of

his hourly rate every day that Plaintiff worked for Defendant.

        40.      Plaintiff is a non-exempt employee.

        41.      Defendant paid other safety professionals classified as employees throughout the

United States on the same hourly and daily compensation system as Plaintiff.

        42.      Defendant paid other employees with the same job title as Plaintiff what Defendant

calls daily “per diem.”

        43.      In the last three years, Defendant has employed other employees with a similar job

title as Plaintiff in the following nonexclusive list of states:

              a. Texas;



                                                    5
              Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 6 of 14



             b. Colorado;

             c. Utah;

             d. Wyoming;

             e. New Mexico; and

             f. North Dakota.

       44.      Plaintiff and other safety professionals commonly work in excess of 12 hours each

day.

       45.      The work of a safety professionals is akin to that of an inspector.

       46.      Safety professionals usually work five to seven days each week, for a schedule that

equates into workweeks well exceeding 40 hours.

       47.      Plaintiff typically worked five to seven days a week at twelve to fifteen hours per

day.

       48.      However, despite working overtime hours, Defendant does not pay its safety

professionals for all hours worked. That is Plaintiff and other safety professionals had to arrive at

the office prior to or after their shifts in order to load up with equipment. The time spent going to

and from the office before and after their shift was not compensated by Defendant.

       49.      Moreover, when Plaintiff arrived at the man camp where he and the other workers

were staying during the duration of the job, he was required to load and unload personal protective

equipment and perform other work-related tasks which were not compensated.

       50.      Defendant failed to pay Plaintiff for all hours worked.

       51.      Defendant failed to pay Plaintiff at the federally mandated overtime rate by failing

to include nondiscretionary pay.




                                                  6
               Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 7 of 14



       52.      No exemption in the FLSA shelters Defendant from paying overtime to its

inspectors.

       53.      Other employees with the same job title as Plaintiff were likewise not paid at the

correct overtime rate when Defendant failed to include the daily compensation to the calculation

of overtime.

       54.      Other employees with the same job title as Plaintiff were likewise given company

vehicles, gas cards, and had their housing paid for by Defendant.

       55.      Other employees with the same job title as Plaintiff were required to perform work

before and after their shift for which they were not compensated for.

       56.      Other employees with the same job title as plaintiff employed by Defendant in the

three years prior to the filing of this lawsuit performed work for which they were not compensated

for.

       57.      Other employees with the same job title as plaintiff employed by Defendant in the

three years prior to the filing of this lawsuit were paid a daily compensation (which Defendant

calls a per diem) on top of their hourly rate, but the daily compensation was not used to calculate

their overtime rate of pay.

       58.      Other employees with the same job title as plaintiff employed by Defendant in the

three years prior to the filing of this lawsuit were paid a daily compensation (which Defendant

calls a per diem) on top of their hourly rate, and the daily compensation was not included in the

regular rate of pay for purposes of calculating overtime.

       59.      Other employees with the same job title as plaintiff employed by Defendant in the

three years prior to the filing of this lawsuit worked over forty hours in at least two work weeks.

       60.      Safety professionals are paid on an hourly basis, not on a salary basis.



                                                  7
              Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 8 of 14



        61.      Plaintiff was paid on an hourly basis, not on a salary basis.

        62.      Plaintiff was not paid time-and-a-half for all hours worked over forty in a given

workweek.

        63.      Plaintiff worked overtime as defined in the FLSA.

        64.      Other safety professionals employed by Defendant worked overtime as defined in

the FLSA.

        65.      Because safety professionals are paid on an hourly basis, the executive,

administrative, or professional exemptions cannot apply. See 29 C.F.R. §§ 541.100, 541.200,

541.300.

        66.      Safety professionals do not supervise other employees or manage a customarily

recognized department of Defendant’s company.

        67.      Safety professionals have no authority to hire or fire other employees.

        68.      Safety professionals are field employees, not office employees. They perform work

related to Defendant’s core business, not the management of the company’s operations.

        69.      Safety professionals also perform extensive physical labor to perform their work,

including working outdoors for hours on end, wearing protective clothing, and walking miles a

day.

        70.      Plaintiff and Class Members are all blue collar workers who are primarily engaged

in manual labor duties.

        71.      Plaintiff’s work required the utilization of techniques and procedures obtained

primarily from industry manuals, standards and codes. See 29 C.F.R. § 541.203(g). Plaintiff

observed other safety professionals utilizing similar techniques and procedures in the performance

of their jobs.



                                                   8
             Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 9 of 14



       72.     The primary duty of a safety professionals does not require independent judgment

or discretion. Instead, safety professionals are required to carry out their work according to

detailed step-by-step procedures promulgated by Defendant or Defendant’s customers.

       73.     Safety professionals are essentially inspectors.

       74.     The FLSA’s regulations provide that inspection work is non-exempt work:

               Ordinary inspection work generally does not meet the duties
               requirements for the administrative exemption. Inspectors normally
               perform specialized work along standardized lines involving well-
               established techniques and procedures which may have been
               catalogued and described in manuals and other sources. Such
               inspectors rely on techniques and skills acquired by special training
               or experience. They have some leeway in the performance of their
               work but only within closely prescribed limits.

29 C.F.R. 541.203(g).

       75.     Plaintiff worked within the closely prescribed limits provided by CIS. See 29 C.F.R.

§ 541.203(g). Plaintiff observed other safety professionals/inspectors working in the same or

substantially similar manner.

       76.     Safety professionals/inspectors are not computer-systems analysts, computer

programmers, software engineers, or other similar employees.

       77.     Despite these facts, Defendant failed to pay its safety professionals for all hours

worked and miscalculated their overtime rate of pay.

       78.     As a result of Defendant’s pay policies, Plaintiff and other safety professionals were

denied overtime pay.

       79.     Defendant knew, or showed reckless disregard for whether Plaintiff and the other

safety professionals were entitled to overtime pay under the law.

       80.     During the entire relevant time period, Defendant was aware that members of the

Class were not properly compensated under the FLSA, because they were requested to work before

                                                 9
              Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 10 of 14



and after their shift but were not compensated for that time. Also, Defendant was aware that

members of the Class were not properly compensated under the FLSA because the day rate

payment it masked as per diem was not considered reimbursement for any out of pocket expenses.

        81.     Defendant’s misclassification was not by accident, but a well thought out scheme

to reduce its labor costs.       Accordingly, Defendant’s violations of the FLSA were willful.

Defendant’s conduct was not based on a good faith and reasonable belief that its conduct complied

with the FLSA.

                      V.         COUNT ONE: VIOLATION OF 29 U.S.C. § 207

        82.      Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        83.      Defendant’s practice of failing to pay Plaintiff and FLSA Collective Class

Members time-and-a-half for all hours worked in excess of forty (40) per workweek violates the

FLSA. 29 U.S.C. § 207.

        84.      None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its employees

are paid are applicable to Defendant, Plaintiff, or the FLSA Collective Class Members.

                           VI.     COLLECTIVE ACTION ALLEGATIONS

        85.     Plaintiff incorporates by reference the allegations in the preceding paragraphs.

        86.     Plaintiff has actual knowledge that FLSA Collective Class Members have also been

denied overtime pay for hours worked over forty (40) hours in a workweek as a result of

Defendant’s pay practices of failing to pay for all hours worked and miscalculating the overtime

rate.




                                                 10
              Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 11 of 14



        87.   Plaintiff’s knowledge is based on his personal work experience and through

communications with other workers of Defendant. Plaintiff personally knows of other safety

professionals under the same compensation structure at multiple job sites for Defendant.

        88.        Other workers similarly situated to the Plaintiff worked for Defendant throughout

the United States but were not paid overtime at the rate of one and one-half their regular rates of

pay when those hours exceeded forty (40) hours in a workweek.

        89.        Although Defendant permitted and/or required FLSA Collective Class Members to

work in excess of forty (40) hours in a workweek, Defendant denied them full compensation for

their hours worked over forty (40).

        90.        FLSA Collective Class Members perform or have performed the same or similar

work as Plaintiff and were not paid for their overtime hours worked Defendant.

        91.        FLSA Collective Class Members perform or have performed the same or similar

work as Plaintiff and were not paid at the correct overtime rate because Defendant failed to include

the day rate it calls per diem into the regular rate of pay for purposes of calculating overtime.

        92.        Plaintiff had the same job duties as other employees of Defendant who had the same

job title as Plaintiff and worked for Defendant at any time during the three years prior to the filing

of this lawsuit.

        93.        FLSA Collective Class Members are not exempt from receiving overtime pay under

the FLSA.

        94.        As such, FLSA Collective Class Members are similar to Plaintiff in terms of

relevant job duties, pay structure, and the denial of overtime pay.




                                                   11
              Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 12 of 14



       95.      Defendant’s failure to pay overtime compensation at the rate required by the FLSA

results from generally applicable policies or practices and does not depend on the personal

circumstances of any FLSA Collective Class Member.

       96.      Defendant employed at least 10 other safety professionals within the last 3 years

who were paid hourly and a day rate (called by Defendant a per diem).

       97.      Defendant employed at least 40 other safety professionals within the last 3 years

who were paid hourly and a day rate (called by Defendant a per diem).

       98.      Defendant employed at least 50 other safety professionals with the same job title as

Plaintiff who worked overtime for at least one week during their employment with Defendant and

were not paid one and one-half times their regular rate of pay for all overtime hours worked.

       99.      The experiences of Plaintiff, with respect to his pay, hours, and duties are typical

of the experiences of the FLSA Collective Class Members.

       100.     The specific job titles or precise job responsibilities of each FLSA Collective Class

Member does not prevent collective treatment.

       101.     All FLSA Collective Class Members, irrespective of their particular job

requirements, are entitled to overtime compensation for hours worked in excess of forty (40) in a

workweek.

       102.     Although the exact amount of damages may vary among the FLSA Collective Class

Members, the damages for the FLSA Collective Class Members can be easily calculated by a

simple formula. The claims of all FLSA Collective Class Members arise from a common nucleus

of facts. Liability is based on a systematic course of wrongful conduct by Defendant that caused

harm to all FLSA Collective Class Members.




                                                 12
              Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 13 of 14



       103.     As such, the class of similarly situated plaintiffs for the FLSA Collective Class is

properly defined as follows:

                All current and former safety professionals, and all employees in
                substantially similar positions and/or with similar job titles, that worked for
                Defendant throughout the United States at any time during the three-year
                period before the filing of this Complaint to present that were paid an hourly
                rate and a daily compensation called by Defendant a per diem.

       104.     The similarly situated employees are known to Defendant, are readily identifiable,

and may be located through Defendant’s records, as well as the records of any payroll companies

that Defendant utilizes. Defendant employs many FLSA Collective Members throughout the

United States. These similarly situated employees may be readily notified of this action through

direct U.S. mail, text message, email, and/or other appropriate means, and allowed to opt into it

pursuant to 29 U.S.C. § 216(b), for the purpose of collectively adjudicating their claims for

overtime compensation, liquidated damages, and attorneys’ fees and costs under the FLSA.

                                    VII.    DAMAGES SOUGHT

       105.     Plaintiff and the FLSA Class Members are entitled to recover their unpaid overtime

compensation. 29 U.S.C. §§ 207, 216.

       106.     Plaintiff and the FLSA Class Members are entitled to an amount equal to all of their

unpaid wages as liquidated damages. 29 U.S.C. § 216(b).

       107.     Plaintiff and the FLSA Class Members are entitled to recover attorney’s fees and

costs. 29 U.S.C. § 216(b).

                                       VIII. JURY DEMAND

       108.     Plaintiff and Class Members hereby demand trial by jury on all issues.

                                                 PRAYER

       109.     For these reasons, Plaintiff prays for:


                                                  13
Case 4:19-cv-00005 Document 1 Filed 02/05/19 Page 14 of 14



a. An order designating the FLSA Collective Class as a collective action and
   authorizing notice pursuant to 29 U.S.C. § 216(b) to all safety professionals and all
   similarly situated employees to permit them to join this action by filing a written
   notice of consent;

b. A judgment against Defendant awarding Plaintiff and the FLSA Collective Class
   Members Overtime compensation for all hours worked over forty in a workweek at
   the applicable time-and-a-half rate;

c. A judgment against Defendant for Liquidated damages in an amount equal to
   unpaid overtime as allowed under the FLSA;

d. An order awarding attorneys’ fees and costs as provided by the FLSA; and

e. Such other and further relief as may be necessary and appropriate.


                                    Respectfully submitted,


                                    By: /s/ Beatriz Sosa-Morris
                                    Beatriz-Sosa Morris
                                    SOSA-MORRIS NEUMAN, PLLC
                                    BSosaMorris@smnlawfirm.com
                                    Texas State Bar No. 24076154
                                    5612 Chaucer Drive
                                    Houston, Texas 77005
                                    Telephone: (281) 885-8844
                                    Facsimile: (281) 885-8813

                                   LEAD ATTORNEY IN CHARGE FOR PLAINTIFF AND
                                   CLASS MEMBERS




                                    14
